DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of AAV vector and the result obtained from administering an effective amount of the vector in the reply filed on July 6, 2022 is acknowledged. The traversal is on the ground(s) that there is no serious search burden to examine all of the species. This is persuasive. The requirement mailed April 28, 2022 is hereby withdrawn.
Status of Claims
32Claims 32-48 are pending and under examination.
Priority
This application is claiming the benefit of prior-filed application No. 15/551,096 under 35 U.S.C. 120, 121, 365(c), or 386(c). Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of EP15305270.9 and EP15306664.2 been filed in parent Application No. 15/551,096, filed on August 15, 2017.
The certified copies of EP15305270.9 and EP15306664.2 do not provide adequate written description support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The foreign references do not disclose explicitly or impliedly the claimed method of treating Usher syndrome. Therefore, the effective filing date of the claimed invention is filing date of parent Application No. 15/551,096, August 15, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted July 27, 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-48 recite a method of treating Usher syndrome, comprising administering an effective amount of a vector comprising a coding sequence for an USH1 gene product to a subject in need thereof. The specification discloses the term “treating” is intended to mean the administration of a therapeutically effective amount of one of the antioxidant compound of the invention to a subject who is suffering from a disease, e.g., a loss or impairment of hearing, in order to minimize, reduce, or completely impair the symptoms of same, e.g., the loss of hearing. “Treatment” is also intended to designate the complete restoration of hearing function regardless of the cellular mechanism involved”. See page 17, lines 9-13 in the specification filed August 4, 2020.
The metes and bounds of the claims are not clearly set forth because the term “treating” utilized in the claim is defined as administering an antioxidant and it is unclear how the definition of treating is applied to the claimed invention directed to Usher Syndrome when a vector comprising a coding sequence for an USH1 gene product which is not an antioxidant. Claims 33-48 which depend from claim 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 32.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 32-48 recite a method of treating Usher syndrome, comprising administering an effective amount of a vector comprising a coding sequence for an USH1 gene product to a subject in need thereof. The specification discloses the term “treating” is intended to mean the administration of a therapeutically effective amount of one of the antioxidant compound of the invention to a subject who is suffering from a disease, e.g., a loss or impairment of hearing, in order to minimize, reduce, or completely impair the symptoms of same, e.g., the loss of hearing. “Treatment” is also intended to designate the complete restoration of hearing function regardless of the cellular mechanism involved”. See page 17, lines 9-13 in the specification filed August 4, 2020.
Per the only definition of “treating” in the disclosure, the claimed methods encompasses administering an antioxidant. The claims are rejected under 112 (a) because the specification does not support administering a therapeutically effective amount an antioxidant compound with a vector coding a sequence for an USH1 gene product to a subject in need of treating Usher Syndrome. There are no species reduced to practiced. There is no discussion of utilizing an antioxidant compound to treat Usher Syndrome. Therefore, a person of ordinary skill in the art would conclude in accordance with the as filed disclosure, that Applicants were not in possession of the method of treating Usher Syndrome as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 36, 37, 38, 39, 40 and 42-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (“Gene therapy restores auditory and vestibular function in a mouse model of Usher syndrome type 1c”, Nature Biotechnology, February 6, 2017, pp. 264-274) as evidenced by Michalski et al. (“Harmonin-b, an actin-binding scaffold protein, is involved in the adaptation of mechanoelectrical transduction by sensory hair cells”, European Journal of Physiology, 2009, pp. 115-130).
Regarding claims 32, 36, 37, 38, 39, and 40 Pan et al. teach injecting AAV2/Anc80L65.CMV.harmonin-a1, AAV2/Anc80L65.CMV.harmonin-b1, or both vectors (viral vector) comprising a coding sequence for harmonin-b and harmonin-b1 (USH1 gene product) to Ush1c c.216G>A mice modeling Usher syndrome type IC. See e.g., the abstract; page 265, left col.-1st paragraph; page 265, right col.-§Rescue of sensory transduction in Ush1c hair cells; page 266, left col.-1st paragraph.
Regarding claim 42, the vectors were injected via the round window membrane (cochlear injection). See page 266, left col.-1st paragraph.
Regarding claims 43 and 46, Pan et al. teach the administration of harmonin b1 was sufficient to restore auditory function. See page 267, right col.-continuing paragraph.
Regarding claims 44 and 47, Pan et al. teach the administration of harmonin-b1 enabled complete functional recovery of vestibular function (defects). See page 271, left col.-4th paragraph.
Regarding claims 45 and 48, harmonin-b is expressed in the outer hair cells and in the hair cells of the vestibular utricle as evidenced by Michalski et al. See page 119, right col. -4th paragraph.
Therefore, the disclosures of Pan et al. anticipate the claimed invention.

Claims 32, 36, 38, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auricchio (US 2011/0117058 A1; published 2011).
Regarding claim 32, Auricchio disclose a method for the treatment of Usher Syndrome type IB comprising administering to a subject in need thereof an adeno-associated viral vector encoding a MYO7A protein (an USH1 gene product). See the abstract; claims 10 and 12.
Regarding claim 36, the vector is an adeno-associated viral vector. See the abstract.
Regarding claims 38 and 39, the vector is an adeno-associated viral vector (AAV). See the abstract.
Regarding claim 40, Auricchio teach the AAV  vector is a AAV5 or AAV2/5 vector. See paragraphs [0004, 0011]; claims 13, 14, 15.
Therefore, the disclosures of Auricchio anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Auricchio (US 2011/0117058 A1; published 2011) in view of Boye et al. (US 2014/0256802 A1; published September 11, 2014).
The teachings of Auricchio are discussed above. Auricchio does not teach the AAV5 or AAV2/5 vector by administering a viral particle comprising the vector. Boye et al. teach methods of treating Usher Syndrome 1B with the administration of AAV vectors. See the abstract. Boye et al. teach the vectors can be administered in viruses (viral particles) and the viruses can be administering in vivo or ex vivo. See paragraphs [0093, 0096]. Boye et al. teach cells can be co-infected or transfected with adenovirus. See paragraph [0093].
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to administer the AAV2/5 or AAV5 vectors of Auricchio via a viral particle because viruses can be administered in vivo and infect cells with adenovirus as taught by Boye et al.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Auricchio (US 2011/0117058 A1; published 2011) in view of Doria et al. (“AAV2/8 Vectors Purified from Culture Medium with a Simple and Rapid Protocol Transduce Murine Liver, Muscle, and Retina Efficiently”, Human Gene Therapy Methods, 2013, 392-398).
The teachings of Auricchio are discussed above. Auricchio does not teach the vector is a AAV2/8 vector. Doria et al. teach AAV2/8 vectors are among the most efficient and safe AAV serotypes for in vivo application including for use in the retina. See page 392, the §Introduction, 1st paragraph.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the AAV2/8 vector taught by Doria et al. for the AAV5 or AAV2/5 vectors of Auricchio to arrive at the claimed invention because the AAV2/8 vectors are among the most efficient and safe AAV serotypes for in vivo application including for use in the retina as taught by Doria et al.
Therefore, the claim was prima facie obvious to the artisan of ordinary skill at the time of the effective filing of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (“Gene therapy restores auditory and vestibular function in a mouse model of Usher syndrome type 1c”, Nature Biotechnology, February 6, 2017, pp. 264-274) in view of Doria et al. (“AAV2/8 Vectors Purified from Culture Medium with a Simple and Rapid Protocol Transduce Murine Liver, Muscle, and Retina Efficiently”, Human Gene Therapy Methods, 2013, 392-398).
The teachings of Pan et al. are discussed above. Pan et al. does not teach the vector is a AAV2/8 vector. Doria et al. teach AAV2/8 vectors are among the most efficient and safe AAV serotypes for in vivo application including for use in the retina. See page 392, the §Introduction, 1st paragraph.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the AAV2/8 vector taught by Doria et al. for the AAV vectors of Pan et al. to arrive at the claimed invention because the AAV2/8 vectors are among the most efficient and safe AAV serotypes for in vivo application including for use in the retina as taught by Doria et al.
Therefore, the claim was prima facie obvious to the artisan of ordinary skill at the time of the effective filing of the claimed invention.
Summary
Claims 32-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 32-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 32, 36-40 and 42-48 are rejected under 35 U.S.C. 102 (a)(1). Claims 37 and 41 are rejected under 35 U.S.C. 103. Claims 33-35 are not rejected under prior art.
Conclusion
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658